211 Md. 647 (1956)
127 A.2d 138
PERSON
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 37, October Term, 1956.]
Court of Appeals of Maryland.
Decided November 30, 1956.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application by William Person for leave to appeal from the denial of a writ of habeas corpus by Judge John B. Gray of the Circuit Court for Calvert County. A former writ was denied by Judge Michael Paul Smith of the Circuit Court for Baltimore County.
The docket entries from Worcester County show that petitioner was convicted and sentenced on an indictment charging him with assault with intent to murder and assault and battery, and that he entered a general plea of guilty to the indictment and was sentenced to twelve years in the Maryland Penitentiary. He was represented by counsel at that trial.
Petitioner contends that he did not plead guilty to assault with intent to murder, but only to the second count which charged him with assault and battery and that, therefore, he should not have been sentenced for a period of twelve years. The docket entries in this case refute his contention. The penalty for assault with intent to murder is for not less than two years nor more than fifteen years. Code (1951), Art. 27, sec. 14.
Application denied, with costs.